                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                           )
        Plaintiff                                      )
                                                       )
   vs.                                                 )      No. 3:16-CR-20
                                                       )      (Collier/Guyton)
   MARK HAZELWOOD et al.,                              )
       Defendant                                       )

            MOTION REQUESTING MODIFICATION OF TERMS OF RELEASE

          Mark Hazelwood, through counsel, moves this Honorable Court to amend the Order

   modifying the terms of release (Doc. 906) to permit Ty Bossey to substitute as third-party

   custodian only on December 5-6, 2019, in place of Asa Hazelwood.

          Last week the Court granted Mr. Hazelwood’s request to have Asa Hazelwood substitute

   as third-party custodian during his wife’s travel from December 5-8, 2019. (Doc. 906).

          Asa Hazelwood has had a conflict arise that prohibits him from stepping in as third-party

   custodian on December 5, 2019. So that Mrs. Hazelwood’s travel plans are not interrupted, we

   ask that Ty Bossey, a friend of Mr. Hazelwood, be permitted to step in as third-party custodian

   from December 5 – 6, 2019. Asa Hazelwood will then step in as third-party custodian from

   December 6 – 8, 2019, as previously ordered. They will each be informed of their duties and will

   sign the bond conditions.

          Counsel for the government was consulted and advised that the government defers to the

   discretion of the Court and the United States Probation Office. I have also spoken to Pretrial

   Services who defers to the Court.

          WHEREFORE, Mr. Hazelwood requests that this Honorable Court enter an Order

   modifying the conditions of his release to allow Ty Bossey to substitute as third-party custodian

   from December 5-6, 2019, and Asa Hazelwood to substitute as third-party custodian from

                                                   1

Case 3:16-cr-00020-CLC-HBG Document 907 Filed 12/02/19 Page 1 of 2 PageID #: 22318
   December 6-8, 2019, as previously ordered.

   DATED:        Knoxville, Tennessee
                 December 2, 2019

                                                      Respectfully submitted,

                                                      s/ Bradley L. Henry_________________
                                                      Bradley L. Henry (TN Bar No. 025447)
                                                      Breeding Henry Baysan PC
                                                      900 S. Gay St.
                                                      Suite 1950
                                                      Knoxville, TN 37902
                                                      (865) 670-8535
                                                      bhenry@bhblegal.com

                                                      s/ Jim Walden _________________
                                                      Walden Macht & Haran
                                                      One Battery Park Plaza
                                                      New York, New York 10004
                                                      (212) 335-2031
                                                      jwalden@wmhlaw.com


                                  CERTIFICATE OF SERVICE

          I hereby certify that, on December 2, 2019, a true and correct copy of the foregoing
   document was filed on CM/ECF with the U.S. District Court for the Eastern District of Tennessee.
   Notice of this filing was served on all CM/ECF parties.

                                                      /s/ Bradley L. Henry




                                                  2

Case 3:16-cr-00020-CLC-HBG Document 907 Filed 12/02/19 Page 2 of 2 PageID #: 22319
